      Case 3:19-bk-30822         Doc 78-4 Filed 07/24/19 Entered 07/24/19 12:25:12    Desc
                                 CFO Summary of Liabilities Page 1 of 4


Ken Kayser

From:                            Lou Fernandez <lfernandez@tagnetics.com >
Sent:                            Thursday, December 10, 2015 10:26 PM
To:                              Ken Kayser
Subject:                         FW: Tagnetics Summary of Liabilities
Attachments:                     TAGNETICS SUMMARY OF LIABILITIES AS OF 12-9-15.pdf




From: Lou Fernandez (mailto:!fernandez@tagnetics.com1
Sent: Thursday, December 10, 2015 12:57 AM
To: Ronald Earley
Subject: Tagnetics Summary of Liabilities

Ron,

                                                           ted.
Attached is the Tagnetics summary of liabilities you reques

 Thank you,

       - Lou.
 Luis A. Fernandez
 SVP & Chief Financial Officer

 Tagnetics, Inc.
 635 Olympic Drive
 Troy, Ohio 45373
 www .Powershelf.net
 office: 937-320-9225, x-102
 mobile: 847-913-3630

         -.   ·-·   -   ·- - .
  ....aws11 • Hsa.......
          ---- ---··
      REVOLUTIONIZING RETAIL
  Case 3:19-bk-30822         Doc 78-4 Filed 07/24/19 Entered 07/24/19 12:25:12                          Desc
                             CFO Summary of Liabilities Page 2 of 4
                                                  Tagnetics, Inc.
                                             Summary of liabilities
                         As of 12/9/15 (Except as Noted & Excluding Product Warranties)

DELINQUENT PAYROLL       PAYDATE:
                             8/21/201 5                                                   36,769
                             9/4/2015                                                      17,308
                             9/18/201 5                                                     9,615
                             10/2/201 5                                                   52,386
                             10/16/2015                                                   56,603
                             10/30/20 15                                                   38.~
                             11/13/20 15                                                  62,576
                             11/27/20 15                                                   38.846
                             12/11/20 15 (TBD)
                                                                                                          312,949

EMPLOYEE EXPENSE REPORTS & OTHER LIABILITIES
                         MONSEREZ, WILLIAM M.                                                882
                          KEN KAYSER (lnsuranc.e Stipend)                                   1,400
                                                                                                            2,282

DEFERRED COMPENSATION
                          Ken Kayser (As of 11/30)                                        239,167
                                                                                                          239,167



SEVERANCE BENEFITS        (Triggered by breaches of contracts with each executive)
                          Ron Earley                                                      200,000

                          Ken Kayser                                                      180,000
                                                                                          180,000
                          Lou Fernandez
                          Marty Monserez                                                  200,000
                                                                                          155,000
                          John Hager
                                                                                                          915.000

RENT & OTHER LEASEHOLD
                                                                                            7,500
                          SALEM EQUIPMEN T (KVL • 10/1, 11/1 and 12/1 Pmts.)
                                                                                                               7,500

OCCUPANCY RELATED EXPENSES
                                                                                                  93
                          AQUALON
                                                                                              220
                          BLUE RIDGE COPIER
                                                                                              328
                          KOORSEN FIRE & SECURITY
                                                                                            7.500
                          KVL (Equipmen t Rental)
                                                                                             2.054
                          MAJOR CLEAN (Troy Janltorlal service)
                                                                                              473
                          ORKIN
                                                                                                  58
                          PROTECTION ONE ALARM MONITORING
                                                                                              166
                          READY REFRESH

                          ROANOKE GAS COMPANY
                                                                                                  147
                           WASTE MANAGEM ENT
                                                                                                            11,<MO

SHIPPING COMPANIES                                                                           1,491
                           OIMERCO
                                                                                             1.280
                           FED EX
                                                                                             4.014
                           FED EX FREIGHT
                                                                                                  590
                           UPS SUPPLY CHAIN SERVICES
                                                                                                                7,374
   Case 3:19-bk-30822        Doc 78-4 Filed 07/24/19 Entered 07/24/19 12:25:12                       Desc
                             CFO Summary of Liabilities Page 3 of 4
ROYALTIES
                        NCR 201312014 Royalty Installment Payments (March. October at C   146,053
                        NCR Q2 2015 ROYALTY                                                10.270
                        NCR Q3 2015 ROYALTY                                                14.402
                        NCR 2015 Minimum Royalty (Not y.t negotlatad)                        TBD
                        NIU Q2 2015 ROYAL TY                                                5,135
                        NIU Q3 2015 ROYAL TY                                                7,201


                                                                                                       183.060
CONSULTANTS/ CONTRACTORS & OTHER PROFESSIONAL FEES
                        AFLAC (Insurance Lapsed)                                            4.715
                         BMC GROUP (Data Room)                                              1,803
                         COMPASS MARKETING                                                356,200
                         NIXON PEABODY (Repl"Hentallon Tmnlnatod)                          12,898
                         RICH HABER                                                           750
                         TAFT                                                              21 ,339

                         THE PURDUCO GROUP                                                 50,925

                         VLADIMIR BRAIOVIC                                                    581
                                                                                                       449,210

PRODUCTION & ENGINEERING SUPPLIERS (Almost all credit lines tenninated)
                         ADVANTECH US, INC.                                                   680

                         AMERICAN STANDARD CIRCUITS                                        10.514

                         ARC-TRONICS                                                        8.240

                         BUTLER TECHNOLOGIES                                               12,023
                                                                                           14,250
                         CHENSTl!R
                         COILCRAFT                                                             36

                         CUSTOM MACHINING & TOOL                                            1,600

                         DELL MARKETING                                                     6,258
                                                                                            1,697
                         DIGI KEY
                         FOTOFAB                                                            3.291
                                                                                           16,499
                         FUKUVI
                                                                                            2,250
                         MET LABORATORIES
                         PERVASIVE DISPLAYS                                                31.248
                                                                                              137
                         PROTO LABS
                                                                                            4.1~
                         PROVANTAGE
                                                                                              225
                         ROBERTtOXYGEN
                                                                                             1,487
                         SPECIALTY PRINTING
                                                                                             3,426
                         S-TEK
                                                                                             2,196
                         TECHNOLOGY RECOVERY GROUP
                                                                                                       120,161


SALES TAXES
                                                                                             8,632
                         ARKANSAS
                                                                                               597
                         CALINFORNIA
                                                                                            23,266
                         LOUISIANNA
                         ILLINOIS
                                                                                            24.822
                         MARYLAND
                                                                                                82
                         MINNESOTA
                                                                                            15,522
                         OKLAHOMA
                                                                                             1,859
                          TEXAS                                                                          74,780
  Case 3:19-bk-30822      Doc 78-4 Filed 07/24/19 Entered 07/24/19 12:25:12       Desc
                          CFO Summary of Liabilities Page 4 of 4
DEBT
                       UNIVERAL LEASING                                  29,283
                       TWP Perry Principal                              192,72S
                       TWP Perry Accumualted Interest (As of 12/11)     696,725
                       Ron Earley Principal                              28,755
                       Ron Earley Accumulated Interest (As of 11/30)     23,684
                                                                                     971 ,172

UNEARNED DEPOSITS COLLECTED
                       UNEARNED Deferred Maintenance Contract Revenue
                       Collected                                        170,502



                                                                                  3,464,195
